DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 4-6, filed 03/09/2021, with respect to Claim 6 have been fully considered and are persuasive. The rejection of Claim 6 has been withdrawn. 

Allowable Subject Matter
Claims 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including ea plurality of island-shaped organic layers provided in the contact region, wherein at least one of the plurality of island-shaped organic layers overlaps with a circular region which completely overlaps with the contact region, and a radius of the circular region is 1 µm or more and 100 µm or less, as disclosed in claim 10.
 In the instant case, Han et al. (US 9,224,965) disclose an organic thin film transistor, wherein the organic thin film transistor includes a buffer layer 212 of an organic material formed overlying a lower substrate 210; island-shaped source/drain electrodes 214a/214b of a metal material formed overlying the buffer layer 212; an organic semiconductor layer 216 formed overlying the source/drain electrodes 214a/214b and the buffer layer 212 and formed of liquid crystalline polyfluorene block copolymer (LCPBC), pentacene or polythiophene; a gate insulation layer 218 formed overlying the organic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898